DETAILED ACTION
Summary 
This Office Action is responsive to amendments field 07/08/2021.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
AGARWAL teaches a system for screening delivers of a shipped item to a receiving location comprising:
A database (352) of vendors, wherein a vendor may obtain coded labels (QR/bar codes/RFID) for application to a shipped item (package shipment code 155), the database associating a particular set of coded labels with a particular item to be shipped by one of vendors (i.e., vendor names, package contents information, and package shipment codes are associated together in package information database 352) [0049] [0051] [0052];
A handheld scanner (100) capable of reading the code labels on a shipped item, a program for comparing data read by the handheld scanner with data in the database of vendors and for verifying that the scanned data from the handheld scanner matches with data in the database [0054] [0056] [0059], wherein the programs is capable of sending the handheld scanner an accept message (confirmation message) when a match is found and a reject message (negative response) when no match is found [0059] [0060] [0077].

AMATO teaches a system and method for enhancing digitally informed deliver of delivery items, wherein a controlled access source generates and issues barcodes for application to a shipped item and wherein the barcodes may be downloaded by the shipper via an application or website [0022].
No combination of the prior art of record teaches or fairly suggests each and every one of the limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA A GUDORF/           Primary Examiner, Art Unit 2876